Citation Nr: 0733816	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for back disability, to 
include as due to service-connected diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to 
include as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for arthritis of the 
entire body, to include as due to service-connected diabetes 
mellitus. 

4.  Entitlement to special monthly compensation (SMC) on 
account of a spouse who requires the regular aid and 
attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and September 2005 
rating actions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, wherein the RO 
denied entitlement to special monthly compensation (SMC) on 
account of a spouse who requires the regular aid and 
attendance (A&A) of another person and hypertension, 
arthritis of the entire body and back disability, to include 
as due to service-connected diabetes mellitus, respectively.  
The veteran timely appealed both of the aforementioned rating 
actions to the Board. 

By a June 2004 rating action, the RO denied service 
connection for hypertension.  The veteran, however, was not 
informed of the RO's decision, nor was he provided his 
appellate rights.  Thus, the RO's June 2004 rating action did 
not become final, and the Board will conduct a denovo review 
of the aforementioned claim.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2007).

In July 2007, the veteran testified before the undersigned 
Veterans  Law Judge at the Nashville, Tennessee RO.  A copy 
of the hearing transcript has been associated with the claims 
files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 
20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

Secondary Service Connection Claims

The veteran has maintained, in both written statements and 
testimony before the undersigned, that his current low back 
disability, hypertension and arthritis of the entire body 
have been aggravated by his service-connected diabetes 
mellitus.  (Transcript (T.) at page (pg.) 9).  

Evidence in support of the veteran's secondary service 
connection claims are opinions, prepared by C. C., M. D., and 
J. F. W., M. D., both of whom concluded that the veteran's 
service-connected diabetes mellitus had worsened his 
hypertension and degenerative joint disease and made him 
"more susceptible" to the development of the symptoms of 
osteoarthritis (see, opinions of C. C., M. D. and J. F. W., 
M. D., prepared in October 2005 and February 2007, 
respectively).  
Despite Dr. W.'s notation in his February 2007 opinion that 
he had taken information from the RO's statement of the case, 
neither he or Dr. C. C. buttressed their respective opinions 
with specific facts from the veteran's medical history.  In 
fact, a longitudinal review of the veteran's extensive post-
service medical records discloses that since he was initially 
diagnosed with hypertension in 2002 (see, February 2004 VA 
examination report, reflecting that the veteran reported 
having been diagnosed with high blood pressure approximately 
one-and-half years previously), his blood pressure was noted 
to have been well-controlled with medication (see, treatment 
records of C. C., M.D., dated from November 1999 to October 
2005, containing blood pressure readings of 92/70, 102/70, 
138/82, and 118/76, recorded in March and June 2003 and 
February and April 2005, respectively).  Dr. C. C.'s 
treatment reports also reflect that the veteran had sustained 
several post-service injuries to his low back (see, reports, 
prepared by 
C. C., M.D., dated in June 2003 and July 2004).  

The Board also notes that a revised version of 38 C.F.R. § 
3.310 92007) became effective October 10, 2006.   The revised 
version essentially provides that VA will not concede 
aggravation of a nonservice-connected disease or injury by a 
service-connected disease or injury unless the baseline level 
of severity is established by medical evidence.  The 
regulation further sets out the procedure for determining the 
extent of any aggravation.  The attention of the RO and the 
VA examiner are directed to these changes so that the report 
of the VA examination directed by the Board includes the 
necessary information.

Thus, in view of the foregoing, the Board finds that an 
etiological opinion that is the product of a review of the 
entire medical record is required prior to appellate review 
of the secondary service connection claims.

SMC-A&A claim-MOVE TO DECISION

The veteran is also claiming that his spouse, V. G., is 
unable to bathe and dress herself and has been found to have 
been 100 percent disabled by the Social Security 
Administration (SSA).  In December 2004, he filed a claim for 
SMC based on his wife's purported need for regular aid and 
attendance (see, VA Form 21-686c, Declaration of Status of 
Dependents, received by the RO in December 2004).

38 U.S.C.A. § 1115 (West 2002) provides that a veteran 
entitled to compensation at the rates provided in 38 U.S.C.A. 
§ 1114, and whose disability is rated not less than 30 
percent, shall be entitled to additional compensation for 
dependents, in specific circumstances. 38 U.S.C.A. § 
1115(1)(E) provides that, notwithstanding the other 
provisions of that paragraph, the monthly payable amount on 
account of a spouse who is (i) a patient in a nursing home or 
(ii) helpless or blind, or so nearly helpless or blind as to 
need or require the regular aid and attendance of another 
person, shall be ... proportionate amounts for partially 
disabled veterans in accordance with paragraph (2) of this 
section.

38 C.F.R. § 3.351(a)(2) (2007) provides that increased 
compensation is payable to a veteran by reason of the 
veteran's spouse being in need of aid and attendance. The 
applicable criteria for determining whether a veteran 
qualifies are listed in 
38 C.F.R. § 3.352(a).  These are the relevant considerations: 
inability of the individual to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the individual from hazards or dangers incident to 
his or her daily environment.  Id.

After a careful review of the evidence of record, the Board 
finds that the appellant is entitled to a special monthly 
allowance based on the need for regular aid and attendance of 
his spouse.  In reaching the foregoing determination, the 
medical evidence indicates that she meets the criteria 
outlined in 38 C.F.R. § 3.351 and § 3.352.  Specifically, she 
is mentally and physically incapacitated to the extent that 
she needs regular aid and attendance.  

In support of the veteran's claim is an October 2005 opinion 
of C. C., M. D, wherein he opined that the appellant's 
spouse, V. G., suffered from trigeminal neuralgia and 
fibromyalgia and required assistance on a daily basis to 
protect her from hazards and dangers associated with her 
depression.  While Dr. C's opinion is contradiced by medical 
records associated with a May 1997 SSA Disability 
Determination (the veteran's spouse was awarded SSA 
disability benefits commencing from October 4, 1996 due to a 
primary diagnosis of affective/mood disorders) indicating 
that his spouse, V. G., did not suffer from any exertional, 
visual, manipulative, or postural limitations with only a 
"slight" restriction in her daily living activities, recent 
private medical records ADD. 

Thus, in view of the foregoing, the Board finds that a VA 
examination of the veteran's spouse is required prior to 
appellate consideration of the claim of entitlement to 
special monthly compensation (SMC) on account of a spouse who 
requires the regular aid and attendance (A&A) of another 
person.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination(s) to determine the nature 
and etiology of any current back 
disability, hypertension, and 
osteoarthritis of the entire body found 
on evaluation.  The claims folders 
should be made available to the 
examining physician(s) for review.  The 
examiner(s) should answer the following 
questions: 

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

(a)  Is it at least as likely as not 
(50 percent probability or greater) 
that any back disability, 
osteoarthritis of the entire body and 
hypertension, if found, is related to 
the veteran's period of active service?  

(b) s it at least as likely as not (a 
50% or higher degree of probability) 
that any current back disability, 
osteoarthritis of the entire body and 
hypertension is proximately due to, or 
caused by, the veteran's service-
connected diabetes mellitus?

(c) Is it at least as likely as not (a 
50% or higher degree of probability) 
that any back disability, osteoarhttisi 
of the entire body and hypertension 
have been aggravated by the veteran's 
service- connected diabetes mellitus?  
If so, the examiner should report the 
baseline level of severity of the 
nonservice-connected disability(ies) 
prior to the onset of aggravation, or 
by the earliest medical evidence 
created at any time between the onset 
of aggravation and the receipt of 
medical evidence establishing the 
current level of severity.  If some of 
the increase in severity of the 
nonservice-connected disability(ies) is 
due to the natural progress of the 
disease, the examiner should indicate 
the degree of such increase in severity 
due to the natural progression of the 
disease.  See generally 38 C.F.R. § 
3.310(b) (effective October 10, 2006).

In formulating the above-requested 
opinions, the examiner(s) is requested 
to comment on private treatment 
records, reflecting that the veteran 
sustained post-service injuries to his 
lumbar spine and blood pressure 
readings that were well-controlled with 
medication (see, treatment records, 
prepared by C. C., M.D., dating from 
November 1999 to October 2005).  The VA 
examiner (s) is also asked to review 
the December 2005 and February 2007 
opinions, prepared by C. C. M. D. and 
J. F. W., M.D., respectively.  The 
examiner(s) must set forth all findings 
and conclusions in a clear, 
comprehensive and legible manner.  The 
examiner(s) should provide rationales 
for these opinions.

2.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should adjudicate the 
claims of entitlement to service 
connection for back disability, 
osteoarthritis of the entire body and 
hypertension, to include as due to 
service-connected diabetes mellitus.  
If the claims remain denied, the RO 
must furnish to the veteran and his 
representative an appropriate 
supplemental statement of the and 
afford them the appropriate time period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



